      Case 2:20-cr-00054 Document 64 Filed 03/02/21 Page 1 of 2 PageID #: 262



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 CHARLESTON


UNITED STATES OF AMERICA


v.                                           CRIMINAL NO. 2:20-cr-00054


NEDELTCHO VLADIMIROV


                                      ORDER

        Pending is the Motion of the United States of America,

pursuant to Rule 6(e) of the Federal Rules of Criminal Procedure,

for     authorization      to   disclose   specified    grand   jury    materials

relevant to the above-styled case.              Upon consideration of the

Motion, the Court finds that the disclosure of the specified grand

jury     materials    in   the   above-styled    case    to   counsel    for   the

defendant is necessary as an aid in preparation for trial and

authorizes the United States Attorney to disclose the same to

counsel for the defendant.

        The Grand Jury information referenced herein is provided

subject to the provisions of Rule 6(e), Federal Rules of Criminal

Procedure, and shall be used only in the preparation of the

defense.      Grand Jury material shall not be copied or published to

any person whose knowledge of the same is not necessary to the

preparation of the defense.            Upon request, all copies of Grand
   Case 2:20-cr-00054 Document 64 Filed 03/02/21 Page 2 of 2 PageID #: 263



Jury material will be returned to the Government or destroyed at

the close of the case.

     It is ORDERED that the motion in this matter be SEALED.

     The Clerk is directed to send a copy of this Order to counsel

of record for all parties.

     Entered this _______
                    2nd   day of March, 2021.



                                         _____________________________
                                         IRENE C. BERGER
                                         United States District Judge




                                     2
